Slactrowoaily Signen neing eB.grOnine *{ Sespor I ee thd 3Gl7n8.48c8-826 1. bo deSdSeans |

op agnauie ¥
“AS IS" Residential Contract For Sale And Purchase REALTY
THIS FORM HAS BEEN APPROVED SY THE FLORIDA REALTORS AND THE FLORIDA BAR MIAMI
+ PARTIES: REINA RAMOS & PEDRO ALVAREZ JTRS ____ {"Seiler"),
> and — ISIS OLIVA & YUSMEN LEMES GONZALEZ (Buyer’).
3 agree that Seller shall sell and Buyer shall buy the following described Real Property and Personal Property
4 (collectively "Property") pursuant to the terms and conditions of this AS IS Residential Contract For Sale And Purchase
5 and any riders and addenda (“Contract”):
6 1. PROPERTY DESCRIPTION:
a (a) Street address, city city. zip: 711 E 7th Ave, Hialeah, FL33010-4535
s (b) Located in: _ Miami-Dade County, Florida, Property Tax ID #: 04-31~17-006-0410
gt (c} Real Property: The legal description is MARJOHN PARK PB 47-97 LOT 1 BLK 4 LOT SIZE 83:67 X 100 OR
+0 20710-0819 0902 1 COC 75452-0920 07 20075 _
+2 tagether with all existing improvements and fixtures, ‘including ‘built-in appliances, built-in furnishings and
13 attached wall-to-wall carpeting and flooring ("Real Property") unless specifically excluded in Paragraph 1(¢) or
44 by other terms of this Contract.
18 {d) Personal Property: Uniess exctuded in Paragraph 1(8)} or by other terms of this Contract, the following items
48 which are owned by Seller and existing on the Property as of the dale of the initial offer are included In the
7 purchase: range(soven(s), refrigerator(s), dishwasher(s), disposal, ceiling fan(s), intercom, light fixture(s),
18 drapery rods and draperies, binds, window treatments, smoke detector(s), garage door openar(s), security gate
19 and other access devices, and storm shutters/panels ("Personal Property").
20 Other Personal Property items included in this purchase are: WASHER AND DRYER
24 — .
29 Personal Proverty is included in the Purchase Price, has no contributory value, and shall be left for the Buyer.
os (e) The following items are excluded fromthe purchase:
24
26 PURCHASE PRICE AND CLOSING
2¢ «2. PURCHASE PRICE (U.S. currency):.. i hasanciinahssascomesistmiiacanzemiganenrsntorsinivebeatccsencersis S____ SU OD
Fras (a) Initial deposit to be held in escrow in the amount of tclieaks sibpact to COLLECTION) .......5 8,500.00
2a The initial eT made payable and delivered to "Escrow Agent" named eee
29° (CHECK ONE); (i) [_]accompanies offer ar (li) [xJis to be made within 2 (if left
30 blank, then 3) days after Effective Date. IF NEITHER BOX IS CHECKED, THEN
3t OPTION (i) SHALL BE DEEMED SELECTED.
ae Escrow Agent Information: Name: PINNACLE TITLE .
3 Address: _ 10691 N. KENDALL DRIVE SUITE 106 MIAMI FL 33176
aa Phone: 7B64574T3T- a mai.  PATTY@STSPTISCOM Fax
as (b) Additional deposit to be delivered to Escrow Agent within (if laft blank, then 10)
36° days after Effective Date .. a Seeecard a
a {All deposits paid or agreed to be paid, are collectively referred to as the "Daposit")
aa (c) Financing: Express as a dollar amount or percentage ("Loan Amount") see Paragraph & ......... S6.5%
38° id) Other. wivests Be
ap (9) Balance to close (not including Buyers closing costs, prepaids and prorations) by wire .
at iu tanster or other COLLECTED funds . . ws cee S___ 2:595.00
y TE: For the definition of “COLLECTION” or r “COLLECT ED" see STANDARD 3.

Case 18-22945-AJC Doc 50-1 Filed 06/26/20 Page 1of17

ecltical ore oc: wa tae divas

 
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ik, ™ OR ACCEPTANCE OF OFFER AND COUNTER-OFFERS; EFFECTIVE DATE:

| ed by Buyer and Seiler, and an executed copy delivered to all parties on or before
WV 5 te , this offer shall be deemed withdrawn and the Deposit, if any, shall be retumed to
+ Buyer. Uniess otherwise Stated, time for acceptance of any counter-offers shall be within 2 days atter the day

“TO

4s"
46
47
48
49
50
3
52

4,

Buyers Initials LO gL ae Page 1 of 12 Seller's int
FloridsRealtoralFi or idatiar- ASIS-x Rov at9 © F201 Floride Resitorse and The Florida Bar. Al r tants: reserved.

the counter-offer is delivered. ~~.
{b) The effective date of this Contract shall | be the date when the last one of the Buyer and Seller has signed or
initialed and delivered this.effer Or final counter-offer ("Effective Date").
CLOSING DATE: Unless 6dified by other provisions of this Contract, the closing of this transaction shall occur
7 a

and the closing documents required to be futnished by each party pursuant to this Contract shall be delivered
("Closing") on une 18, 2020 i ("Closing Date"), at the time established by the Closing Agent.

( jf

&
oe

 

 
  

 

ek BOA AN
ements ne wigan at Bited om 2

Serta 0:8432-900188-8277972 Foun

Simplicity
Case 18-22945-AJC Doc 50-1 Filed 06/26/20 Page 2 of 17

ferification: Rs aia Ab va Ue

 

5 EXTENSION OF CLOSING DATE:

8

oa

4 fa} if Paragraph 8(b) Is checked and Clasing funds from Buyer's lender(s} are not available on Closing Date due
55 to Consumer Financial Protection Bureau Closing Disclosure delivery requirements (CFPB Requiremenis’),
56 then Clasing Date shail be extended for such period necessary to satisfy CFPB Requiremen's, provided such
ay period shail not exceed 10 days.

58 (o) Han event constituting "Force Majeure" causes services essential for Closing to be unavailable, including the
89 unavailability of utilities or issuance of hazard, wind, flood or hameowners' insurance, Closing Dale shall be
60 extended as provided in STANDARD G.

61 &. OCCUPANCY AND POSSESSION:

82 {a) Unless the box in Paragraph 6(b) is checked, Seller shall, at Closing, deliver occupancy and possession of the
63 Property to Buyer free of tenants, occupants and future tenancies. Also, al Closing, Seller shall have rernoved
84 all personal items and trash fram the Property and shall deliver all keys, garage door openers, access devices

and cades, as applicable, to Buyer. if occupancy is to be delivered before Closing, Buyer assumes all risks of
loss to the Property from date of accupancy, shall be responsible and liable fer maintenance fram that date,
and shall be deemed to have accepted the Property in its existing condifion as of fime of taking accupancy.

85
cs
@7

6a" ib) [,] CHECK IF PROPERTY IS SUBJECT TO LEASE(S) OR OCCUPANCY AFTER CLOSING. If Property is
69 subject to a lease(s) after Clasing or is intended to be rented or occupied by third parties beyond Closing, the
70 facts and terms thereof shail be disclosed in writing by Seller ta Buyer and copies of the written iaase(s) shall
"4 be delivered to Buyer, all within 5 days alter Effective Date. If Buyer determines, in Buyer's sole discretion, that

ihe lease(s) or terms of occupancy are not acceptable to Buyer, Buyer may terminate this Contract by delivery
of writien notice of such election to Seller within 5 days after receipt of the above items from Seller, and Buyer
shall be refunded ihe Deposit thereby releasing Buyer and Seller from all further obligations under this Contract.
a Estoppel Letter(s) and Seller's affidavit shail be provided pursuant to STANDARD D., If Property is intended to
% be occupied by Seller after Closing, see Rider U. POST-CLOSING OCCUPANCY BY SELLER.

yr 7, ASSIGNABILITY: (CHECK ONE): Buyer ([] may assign and thereby be released from any further liability under
78° this Contract; [7 may assign but not be released from liability under this Contract, or [xX] may not assign this

TA
7

74

   
    

79 Contract.

a0 FINANCING

a1 68, FINANCING:

Bz __| (@} Buyer will pay cash for the purchase of the Property at Closing. There is no financing cantingency to Buyer's
8g obligation to close. If Buyer obtains a loan for any part of the Purchase Price of the Property, Buyer acknowledges
Ba that any terms and cord pdeed by Buyer's lender(s) or by CFPB Requirements shall not affect or extend

86° x! (b) This Contracfis contingent upoq Bu er obtaining approval of a L] conventional [Z/ FHA] VA or [Jother
mt Uf left blank, then 30) days after Effective Date (“Loan Approval

as the Buyer's obligglian 26 c ose or Ceol affect any terms or conditions of this Contract.

ay a ascribe) loan withi,

age Period”) for (CHECK ¢ ONE): tine PNeanisebTe [lfixed or adjustable rate in the Loan Amount (See Paragraph

ao" 2ic}), at an initial interest, ale por to exceed . % (if left blank, then prevailing rate based upon Buyer's

an¢ creditworthiness), and for a tern of ff left blank, then 30) years (Financing”).

at (} Buyer shall make mortgage loan application for the Financing within A left blank, then 5) days

ae after Effective Date and use good faith and diligent effart te obtain approval af a loan meeting ihe Financing terms

a3 ("Loan Approval’) and thereafter io clase this Contract. Loan Aporoval which requires a canslifion related ‘to Ine sale
a4 by Buyer of other property shail not be deemed Loan Approval for purposes of this subparagraph.

96 Buyer's failure to use diligent effort to obtain Loan Approval during the Loan Approval Period shall be considered a

a6 default under the terms of this Contract. For purposes of this provision, “diligent effort” includes, bul is not limited

a7 to, timely furnishing all documents and information and paying of all feee and charges requested by Buyer's

98 morigage broker and lender in connection with Buyer's morigage loan application.

99 (i} Buyer shall keep Seller and Broker fully informed about the status of Buyer's mortgage loan application,
100 Loan Apnroval, and loan processing and authorizes Buyers morigage broker, lender, and Closing Agent to disciose
104 such status and progress, and release orellminary and finally executed closing disclosures and settlement
4102 statements, to Seller and Braker.

408 (iil) Upon Buyer obtaining Loan Approval, Buyer shall promptly defiver written notice of such approval to Seller.
104 fivy f if Buyer is unable to obtain Loan Approval aller the exercise of diligent effort, then at ary time prior to
408 expiration of the Loan Appraval Period, Buyer may provide written notice to Seller sialing that Buyer has bear
106 unable to cbtain Loan Approval and has elecied to either:

“OF (1) waive Loan Approval, in which event this Contract will continue as if Loan Approval had been obtained; or
408 (2) terminate this Contract.

 

 

 

Buyers initials LO YL Page 2 of 12 Sellers initials | vise te
FloridaReattors/ForideBar-ASIS-5x Rey.6/19 © 2017 Flari da Realtors® and The Florida Bar. All rights raservad., Ear ot

‘Seddate: 618422-200158-8277372

 

 

 

icity

Rectronigally Signed using eSigntinline” [ Guasian Bo ae ibSeIG.d7 be dct Ucbd oe ldaicbeahe }
Case 18-22945-AJC Doc 50-1 Filed 06/26/20 Page 3 of 17

ure verification: hin wi BSL Qe ap ey

 

#

 

108 (v} If Buyer fails to timely deliver either notice pravided in Paragraph 8(b)(jii) or {iv), above, to Seller prior to
110 expiration of the Loan Approval Period, then Loan Approval shall be deemed waived, In which event this Contract
qit will continue as if Loan Appraval had bean obtained, provided however, Seller may elect to terminate this Contract
12 by delivering written notice fo Buyer within 3 days after expiration of the Loan Approval Period,

113 (vi) i this Contract is timely terminated as provided by Paragraph &(b)(ivi(2) or (v), above, and Buyer is not in
414 default under the terms of this Contract, Buyer shall be refunded the Deposit thereby releasing Buyer and Geller
445 from all further obligations under this Contract.

116 (vil) if Loan Approval has been obtained, or deemed to have bean obtainec, as provided above, and Buyer
+47 fails to close this Contract, then the Deposit shall be paid to Seller unless failure to close is due to: (1) Seller's
118 default or inability to satisfy other contingencies of this Contract; (2) Property related conditions of the Loan Approval
149 have not been met (except when such conditions are waived by other provisions of this Contract); or (3) appraisal
120 afihe Property obtained by Buyer's lender is insufficient ta meet terms of the Loan Approval, in which event(s) the
124 Buyer shall be refunded ine Deposit, thereby releasing Buyer and Seller from ail further obligations under this
4g2 Contract.

423° ["](¢) Assumption of existing mortgage (see rider for terms).

124" (ia) Purchase money note and mortgage to Seller (see riders: addenda; or special clauses for terms}.

425 CLOSING COSTS, FEES AND CHARGES

we 60s Bs CLOSING COSTS; TITLE INSURANCE; SURVEY: HOME WARRANTY; SPECIAL ASSESSMENTS:

1a {a} COSTS TO BE PAID BY SELLER:

428 » Documentary stamp taxes and surtax on deed, if any * HOA/Condominium Association estoppel feas
129 * Owner's Polity and Charges (if Paragraph 9(c)(i) is checked} » Recording and other fees needed to cure title

420 * Title search charges (if Paragraph S(c)(ill) is checked) * Seiler’s attorneys’ fees

139° * Municipal lien search (if Paragraph O(c} or (ii) is chacked)} « Oihen:

if, prior fa Closing, Seller is unable to meet the AS [S Maintenance Requirement as required by Paragraph 14
@ sum equal to 125% of estimated casts to meet the AS IS Maintenance Requirement shall be escrowed al
Glosing. If actual costs to meet the AS IS Maintenance Requirement exceed escrowed amaunt, Seller shall pay

182
183

 

134

495 such actual costs, Any unused portion of escrowed amount(s) shall be returned to Seller.

138 (b) COSTS TO BE PAID BY BUYER:

137 * Taxes and recording fees on notes and mortgages - Loan expenses

138 * Recording lees for deed and financing statements * Appraisal fees

139 * Owner's Palicy and Charges (if Paragraph 9(c)(i)) is checked) « Buyer's Inspections

440 « Survey (and elevation certification, if raquired) * Buyers atfomeys' fees

441 + Lender's title policy and andorsemenis « All property related insurance

442 * HOA/Candominium Assaciation applicationAransfer fees * Owner's Policy Premiurn (if Paragraph

443 * Municipal lian search (f Paragraph O(c\(ii) is checked) 9 (cK is checked}

14a" * Other:

146" (co) TITLE EVIDENCE AND INSURANCE: At ieast (if left blank, then 415, or if Paragraph 8{a) is checked,
146 then 5) days prior to Closing Date (“Title Evidence Deadline’), a file Insurance comrnitment issued by a Florida
a7 licensed fille insurer, with legible copies of instruments listed as exceptions attached thereto (‘Tite
4148 Commitment’) and, after Closing, am owner's pelicy of title Insurance (see STANDARD A far terms) shall be
149 oblained and delivered to Buyer. if Seller has an owner's policy of tile Insurance covering the Real Property, a
1% copy shall be furnished to Buyer and Closing Agent within 5 days after Effective Date. The awner's tile policy
154 premium, title search and closing services (collectively, "Owner's Policy and Charges") shall be paid, as set
452 forth below. The title insurance premium charges for the owner's policy and any lender's policy will be calculated
183 and allocated in accordance with Florida law, but may be reported differently an certain federally mandated
454 casing disclosures and other closing documents. For purposes of this Contract “municipal fen search” means a
185 search of records necessary for the owner's policy of title Insurance to be issued without exception for unrecorded
486 fens imposed pursuant to Chapters 159 or 179, F.S., in favor of any governmental bady, autharity or agency.

167 {(CHEGK ONE):

166" [_] @ Seller shall designate Closing Agent and pay for Owner's Policy and Charges, and Buyer shall pay ihe

189 premium for Buyer's lender's policy and charges for clasing services related to the lender's policy,
180 endorsements and loan closing, which amounts shall be paid by Buyer io Closing Agent or such other
16+ provider(s} as Buyer may select: or

162" (7) (@@) Buyer shall designate Clasing Agent and pay for Owner's Paley and Charges and charges for closing
483 services related to Buyer's lender's policy, endorsements and loan closing; or

 

   

 

 

Suyar’s inilale LO y igs Page af 12 Seller's intigla)
FloridaRealor(F andatar Agt-5x Revi @ 2017 Florida Realipre? and The Florida Bar. All rights reserved, pie

Rowlalt: 018492. 260189-8277 982

   

 
 

1g
er
353"
488
170
4
V2
are
Var

176
V7?
4178
28
180
981
402
gaa"
184
18S"
186
7
186

19

490
43
182
493,
484

ot

Sariath O1eMaRaNOIES-ezI7a72

Etnctreneaty &

Case 18-22945-AJC Doc 50-1 Filed 06/26/20 Page 4 of 17

ix! (i) (MIAM-OADR/BROWARD REGIONAL PROVISION]: Seller shall furnish a copy of a prior owner's policy
of tiie Insurance or other evidence of fille and pay fees for: (A) a continuation or update of auch title avidence,
whien is aceeptable to Buyer's tle insurance underwriter for reissue of coverage: (8B) lax search; and (C)

nicipal lien search. Buyer shall obiain and pay for post-Closing continuation and prem/iurn for Buyer's owner's
policy, and if applicable, Buyer's lender's policy. Seller shall not be obligated to pay more than $

(if left blank, then $200.00) for abstract continuation or title search ardered or performed oy Closing Agent.

(id) SURVEY: On or before Tite Evidence Deadline, Buyer may, at Buyers expense, have the Real Property
surveyed and certified by a registered Florida surveyor ("Survey"). If Seller has a survey covering the Real
Property, a copy shall be furnished te Buyer and Closing Agent within 5 days after Effective Date.

(e) HOME WARRANTY: At Closing,(“] Buyer [7]Seller KIN/A shall pay for a home warranty plan issued by

atacostnotte exceeds _A home
warranty plan provides for repair or replacement of many of a home's rmnechanical systems and major built-in
appliances in the event of breakdown due to normal wear and tear during the agreernent's warranty period.

(ff) SPECIAL ASSESSMENTS: At Closing, Seller shall pay: (1) the full amount of liens imposed by a public body

(public body" does not include a Condominium or Homeowner's Association) that are certified, confirmed and

ralified before Closing; and (i) the amount of the public body's most recent estimate or assessment for an

improvement which is substantially complete as of Effective Date, but that has net resulted in a lien being
imposed on the Property before Closing. Guyer shall pay all other assessments. if special assessments may
be paid in installments (CHECK ONE):

_] (a) Seller shall pay installments due prior to Closing and Buyer shall pay installments due after Closing.

installments prepaid ar due for the year of Closing shall be prorated.

[1(6) Seller shall pay the assessment(s) in full prior to or at the time of Closing.

iF NEITHER BOX IS CHECKED, THEN OPTION (@) SHALL BE DEEMED SELECTED.

This Paragraph 9{f) shall not apply to a special benefit fax lien imposed by a community development cistric!

{CDD) pursuant to Chapter 190, F.S., which lien shall be prorated pursuant to STANDARD K.

DISCLOSURES

4

 

10. DISCLOSURES:

{a) RADON GAS: Radon is a naturally occurring radioactive gas that, when Hf is acourulated In a building in
sufficient quantities, may present health risks to persons who are expased to it over time. Levels of radon that
exceed federal and state guidelines have been found in buildings in Florida. Additional information regarding
radon and radon testing may be obtained from your county health department.

(bo) PERMITS DISCLOSURE: Except ae may have been disclosed by Seller to Buyer in a written disclosure, Selter
does not know of any improvements made to the Property which were made without required penmits ar made
pursuant to permits which have not been properly closed. If Seller identifies permits which have not been
properly cloged or improvements which were not permitted, then Seller shall promptly deliver to Buyer all plans,
written documentation or other information in Sellers possession, knowledge, or control relating to
improvements to the Praperty which are the subject of such open permiis cr unpermitted improvements.

{c) MOLD: Mold is naturally ocourring and may cause health riske or damage to prooerty. If Buyer is concemed or
desires additional information regarding mold, Buyer should contact an appropriate professional.

(d) FLOOD ZONE; ELEVATION CERTIFICATION: Buyer is advised to verify by elevation certificate which flood
zone the Property is in, whether fioad insurance is required by Buyer's lender, and what restrictions apply to
improving the Properly and rebuilding in the avant of casualty. if Property is in a “Special Flood Hazard Area"
or "Coastal Barrier Resources Act" designated area or ntherwise protected area identified by the U.S. Fish and
Wildlife Service under the Coastal Barrier Resqurces Act and the lowest floor elevation for the building(s) and/or
flacd Insurance rating purposes is below rmininium flood elevation or is ineligible for flood insurance coverage
through the National Flood insurance Program or private flood insurance as defined in 42 U.S.C. §4012a, Buyer
may terminate this Contract by delivering written notice ta Selfer within Gf left blank, then 20) days after
Effective Date, and Buyer shall be refunded the Deposit thereby releasing Buyer and Seller from all father
obligations under this Contract, falling which Buyer accepts existing elevation of buildings and flood zone
designation of Property. The National Fload Insurance Program may assess additional fees or adjust oremiums
for pre-Fload Insurance Rate Map (pre-F IRM) non-primary structures (residential structures in which the insured
or spouse does nol reside for at least 20% of the year) and an slevation cartificale may be required for actuarial
rating.

(e) ENERGY BROCHURE: Buyer acknowledges receipt of Florida Enargy-Efficiency Rating Inforrnation Brochure
required by Section 552.996, F.S.

Buyer's inidate LO ULE | Page 4 of 12 Sellers initial

FhoridaRealtors/ForidaBbar-AGIS-Gx ‘Rew, S19 © 2047 Flonda Realiorst and The Flonda Bar. All rights reserved. | 7 |

vv nance asain avaeonaitnst yt HA He a sonteroernn adi RR GLE oe

Se, Fapinp veriiad
oa Sienplicity

 

  

Signed using eign nine ™ | Seaman HD eetbedaod7 hd ick 2083-be te tdbeehe }
detleop

Bg
220
224

2et
2a8
228
230
254
232
2358
234
235
256
2a?
238
238
RAO
aah
242
28g

245
aa
a4e

248
a4g*
2}
287
282
283
aa4
256
256
ASF
258
288
28)
264
262
283
284
285
286
207
208
289
280
274
a72
274

2.

Buyers | inifia's LO y. Lé Page 5 of 12 Sellars initiate
ondaReal horsiFloriduBar-ASiS- Sx _ Rew Aa & 2017 Flort da Realtor» and The Florida Bar. Ali fi rights reserved. “Ey

Serlekt: 048892.200456 8277372 Bion ort

Case 18-22945-AJC Doc 50-1 Filed 06/26/20 Page 5of17

signature verfestion: ilo acd les tut «

) LEAD-BASED PAINT: If Property includes pre-1978 residential housing, a lead-based paint disclosure is
mandatary.

ig) HOMEOWNERS ASSOCIATION/COMMUNITY DISCLOSURE: BUYER SHOULD NOT EXECUTE THIS
CONTRACT UNTIL BUYER HAS RECEIVED AND READ THE HOMEOWNERS’
ASSOCIATION/COMMUNITY DISCLOSURE, IF APPLICABLE.

(h) PROPERTY TAX DISCLOSURE SUMMARY: BUYER SHOULD NOT RELY ON THE SELLER'S CURRENT
PROPERTY TAXES AS THE AMOUNT OF PROPERTY TAXES THAT THE BUYER MAY BE OBLIGATED TO
PAY IN THE YEAR SUBSEQUENT TO PURCHASE. A CHANGE OF OWNERSHIP OR PROPERTY
IMPROVEMENTS TRIGGERS REASSESSMENTS OF THE PROPERTY THAT COULD RESULT IN HIGHER
PROPERTY TAXES. IF YOU HAVE ANY QUESTIONS CONCERNING VALUATION, CONTACT THE
GOUNTY PROPERTY APPRAISER’S OFFICE FOR INFORMATION,

i} FOREIGN INVESTMENT IN REAL PROPERTY TAX ACT ("FIRPTA"): Seller shall inform Buyer in wriling if
Seller is a “foreign persan” as defined by the Foreign Investment in Real Properly Tax Act (“FIRPTA’), Buyer
and Seller shall comoly with FIRPTA, which may require Seller to pravide additional cash at Closing. ff Selter
is not @ “fereign person", Seller can provide Buyer, at or priar to Closing, a certification of non-foreign status,
under panalties of perjury, to inform Buyer and Closing Agent thai no withholding is required. Sea STANDARD
V for further information pertaining ta FIRPTA. Buyer and Seller are advised to seek jegal counsel and tax
advice regarding their respective rights, obligations, reporting and withholding requirements pursuant to
FIRPTA.

() SELLER DISCLOSURE: Seller knows of no facts materially affecting the value of the Real Property which are
not reacily ohservable and which have not been diaclosed to Buyer. Except as provided for in the preceding
sentence, Seller extends and Intends no warranty and makes no representation of any type, either express or
implied, as ta the physical condition ar history of the Property. Exceot as otherwise disclosed in writing Seller
has received ne written or verbal notice fram any governmental entity or agency as to a currently uncorrected
building, environmental or safety code violation.

PROPERTY MAINTENANCE, CONDITION, INSPECTIONS AND EXAMINATIONS

. PROPERTY MAINTENANCE: Except for ordinary weer and tear and Casualty Loss, Seller shall maintain the

Property, including, but not limited to, lawn, shrubbery, and paal, in the condition existing as of Effective Date (AS
iS Maintenance Requirement’).

PROPERTY INSPECTION; RIGHT TO CANCEL:

(a) PROPERTY INSPECTIONS AND RIGHT TO CANCEL: Buyer shail have (ff left Blank, then 14)
days after Effective Date (“Inspection Period") within which to have such inspections of the Property
performed as Buyer shall degire during the inspection Period. If Buyer determines, iri Buyer's sole
discretion, that the Property is ‘nat accepiahle to Guyer, Buyer may terminate this Contract by delivering
written notice of such efection to Seller prior fo expiration of inspection Perlad. if Buyer timely
terminates this Contract, the Deposit paid shall be returned to Buyer, thereupon, Buyer and Seller shall
Ge released of all further obligatiang under this Contract; however, Buyer shall be responsible for
prompt payment for such inspections, for repair of damage to, and restoration of, the Property resulting
from such inspections, and shall provide Seller with paid receipts far all work done on the Property (fre
preceding provision Shall survive termination of this Caentract). Uniess Buyer exercises the right to
terminate granted herein, Buyer accepts tre physical condition of the Property and any violation of
governmental, building, environmental, and safely codes, restrictions, or requirements, but subject to
Seller's continuing AS iS Maintenance Requirement, ard Buyer shall be responsible for any and aff
repairs aod improvements required by Buyer's jender.

(5) WALK-THROUGH INSPECTION/REANSPECTION: On the day prior to Closing Date, or on Closing Date prior
to time of Closing, as specified by Buyer, Buyer or Buyer's representative may perform a walk-through (and
follow-up walk-through, if necessary) inspection of the Properly solely to confirm that all tems of Personal
Properly are on the Property and to verify that Seller has maintained the Property as required by the AS IS
Maintenance Requirement and has met all other contractual obligations,

(c) SELLER ASSISTANCE AND COOPERATION IN CLOSE-OUT OF SLILDING PERMITS: If Buyer's inspection
of the Property identifies open or needed building permits, then Seller shall prompily deliver to Buyer all plans,
writen documentation or other information in Seller's possession, knowledge, or control relating to
improvements to the Property which are the subject of auch opan or needed Permits, and shall prornptly
cooperate in good faith with Buyer's efforts to obtain estimates of repairs ar other work necessary to rescive
such Permit issues. Seller's obligation to cooperate shall include Seller's execution of necessary authorizations,

 

 

 
 
 

 

 

[PP]

 

 

Simplicity

Castoucally Sased using eSignOrline™ [Session 1) ceth8449.d7n8-t608-Gc84-ne idetddeade |
Case 18-22945-AJC Doc 50-1 Filed 06/26/20 Page 6 of 17

 

dotloop signature verifice

274 consents, or other dasuments necessary for Buyer to conduct inspections and have estimates of such repairs
278 or work prepared, Out in fulflling such obligation, Seller shall not be required te expend, or become obligaied to
278 éxpend, any money.

QT id) ASSIGNMENT OF REPAIR AND TREATMENT CONTRACTS AND WARRANTIES: At Buyer's option and
a78 cost, Seller will, at Closing, assign all assignable repair, ireatrment and maintenance contracts and warraniles
pre to Buyer.

280 ESCROW AGENT AND BROKER

i 13. ESCROW AGENT: Any Closing Agent or Escrow Agent (collectively “Agent*) receiving the Depasit, other funds
282 and other iterns Is authorized, and agrees by acceptance of them, to deposit them pramplly, hold same in escrow
283 within the State of Florida and, subject to COLLECTION, disburse them in accordance with terns and conditions
284 of this Cantract. Fallure of funds to becarne COLLECTED shall not excuse Buyer's performance. When conflicting
288 demands for the Deposit are received, or Agent has a good faith doubt as to enfiternent to the Deposll, Agent may
286 take such actions permitted by this Paragraph 13, as Agent deems advisable. if in doubt as to Agent's duties ar
287 liabilities under this Contract, Agent may, at Agent's option, continue to hold the subject matter af the escrow until
268 the parties agree to its disbursement or until a final judgment of a court of compeient jurisdiction shail determine
289 the rights of the parties, or Agent may deposit sarne with the clerk of the circult court having jurisdiction of the
290 dispule. An attormey who represents a party and also acis as Agenl may represent such partly in such action. Upon
aa notifying all partles concemed of such action, all flabiltty on the part of Agent shall fully ferrninate, except to the
292 extent of accounting for any terns previously delivered aut of escrow. If a licensed real estate broker, Agent wil
203 comply with provisions of Chapter 475, F.S., as arnended and FREC rules to timely resolve escrow disputes through
294 mediation, arbitration, inlerpleader or an escraw disbursement order.

298 in any proceeding between Buyer and Seller wherein Agent is made a party because of acting as Agent hereunder,
296 or in any proceeding where Agent interpleads the subject matter of the escrow, Agent shall recover reasonable
207 atlorney’s fees and costs incurred, to be paid pursuant lo court order out of the escrowed funds or equivalent. Agent
208 shall not be llable to any party or person for mis-delivery of any escrowed Hems, unless such mis-delivery is due to
298 Agent's willful breach of this Contrast or Agent's gross negligence. ‘This Paragraph 13 shall survive Closing or
300 termination of this Contract.

an—si«‘94, PROFESSIONAL ADVICE: BROKER LIABILITY: Broker advises Buyer and Seller to verify Property condition,
a02 square footage, and all other facie and representations made pursuant to this Contract and to consult appropriate
303 professionals for legal, tax, environmental, and ather specialized advice concerning matters alfecting the Property
308 and the transaction contemplated by this Contract. Broker represents to Buyer that Broker does not reside on the
305 Property and thal all representations (oral, writlen or otherwise) by Braker are based on Seller representations or
308 public records. BUYER AGREES TO RELY SOLELY ON SELLER, PROFESSIONAL INSPECTORS AND
307 GOVERNMENTAL AGENCIES FOR VERIFICATION GF PROPERTY CONDITION, SQUARE FOOTAGE AND
306 FACTS THAT MATERIALLY AFFECT PROPERTY VALUE AND NOT ON THE REPRESENTATIONS (ORAL,
308 WRITTEN OR OTHERWISE) OF BROKER. Buyer and Seller (individually, the “Indemnifying Party") each
a40 individually indemnifies, holds harmless, and releases Broker and Broker's officers, directors, agents and
att employees from all lability for loss or damage, including all costs and expenses, and reasonable allorney's fees at
ag all levels, suffered or incurred by Broker and Broker's officers, directors, agents and employees in connection with
343 or arising frorn claims, demands or causes of action instituied by Buyer ar Sellar based on: ()) inaccuracy of
gid information provided by the Indemnifying Party or frorn public records; (1) Indernnifying Party's misstatamenti(s) or
HE failure to perform contractual obligations; (11) Groker's performance, at indemnifying Party's requasi, of ary task
318 beyond the scepe of services requlated by Chapter 475, F.S., as amended, including Broker's referral,
ny recommendation or retention of any vendor fer, or on behalf of, Indemnifying Party; Gv) products or services
318 provided by any such vendor for, or on benalf of, Indemnifying Party: and (v) expenses incurred by any such vendor.
na Buyer and Selier each assumes full responsibility for selecting and compensating their respactive vendors and
320 paying their other costs under tis Contract whether or not this transaction closes. This Paragrapn 14 will not relieve
zt Broker of statutory obligations under Chapter 475, F.S., ag amended. For purpuses of this Paragraph 14, Broker
sz will be treated as a party to this Contract. This Paragraph 14 shail survive Closing or termination of this Contract.
293 DEFAULT AND DIGPUTE RESOLUTION

ge 06 48, DEFAULT:

328 (a) BUYER DEFAULT: If Buyer fails, neglects or refuses to perform Buyer's obligations under this Contract,
326 including gayment of the Deposil, within the tirne(s) specified, Seller may elect to recover and retain the Deposit
a7 for the account of Seller as agreed upon liquidated damages, consideration for execution of this Contract, and
328 in full setement of any claims, whereupon Buyer and Seller shall be relleved from all further obligations under

 

 

 

Buyer's initials LO Ut Page 6 af 12 Seller's initials
FlordeResltors/FloridaBar-ASIS-5x  Rev.6/19 © 2017 Florida Realtors® and The Florida Bar. All fights reserved.

Senate: 018452200158 6277372

 

 

 

 

GRACIA TEN Abeh feS abe tdeddientl |

 

SignCnline?

 
dotloae

344
S45

B47

366

386

378
Ft
372
373
74
378
36
377
378
379
386
3a
282

46.

17.

18.

Buyer's initials LO Ye Page 7 of 12 Sellers initials
ne ea Oe SK Rev, 59 & 2047 Florida Realtors® and The Florida: Bar. Al fights reserved.

Case 18-22945-AJC Doc 50-1 Filed 06/26/20 Page 7 of 17

signature verification ile wie du ve Vibert ued

this Contract, or Seller, at Sellers option, may, pursuant to Paragraph 16, proceed in equity to enforce Sellars
rights under this Contract. The portion of the Deposit, If any, paid to Listing Broker upon defauit by Buyer, shall
be split equally between Listing Broker and Cooperating Broker, provided however, Cooperating Broker's share
shall not be greater than the commission amount Listing Broker had agreed to pay 1o Cooperating Broker.

(bo) SELLER DEFAULT: If for any reason other than failure of Seller to make Seller's tile marketable after
reasonable diligent effort, Seller fails, neglects or refuses to perform Seller's obligations under this Contract,
Buyer may elect to receive retum of Buyer's Deposit without thereby waiving any action for damages resulting
from Seller's breach, and, pursuant ta Paragraph 16, may seek to recover such damages or seek specific
performance.

This Paragraph 15 shall survive Closing or termination of this Contract.

DISPUTE RESOLUTION: Unresolved controversies, claims and other matters in question between Buyer and

Seller arising out of, or relating to, this Contract or its breach, enforcement or interpretation ("Dispute") will be settled

as follows:

(a} Buyer and Seller will have 10 days after the date conflicting demands for the Deposit are made to atlempt to
rescive such Dispute, failing which, Buyer and Seller shall submit such Dispute to mediation under Paragraph
FO(b).

(b) Buyer and Seller shall attempt to settle Disputes in an amicable manner through mediation oursuant to Florida
Rules for Certified and Court-Appainted Mediators and Chapter 44, F.S., as amended (ihe “Mediation Rules").
The mediater must be certified or must have experience in the real estate industry. injunctive relief may be
sought withoul first complying with this Paragraph 16[b). Disputes not settled pursuant to this Paragraph 716
may be resolved by instituting action in the appropriate court having jurisdiction of the matier. This Paragraph
16 shall survive Clasing or termination of this Contract.

ATTORNEY'S FEES: COSTS: The parties will split equally any mediation fee incurred in any mediation permitted

by this Contract, and each party will pay their own costs, expenses and fees, including altorney’s fees, incurred in

conducting the mediation. In any litigation permitted by this Contract, the prevailing party shalf be entilled to recover
from the non-prevalling partly costs and fees, including reasonable atlomey's fees, incurred in conducting the

\igation. This Paragraph 17 shall survive Closing or termination of this Contract.

STANDARDS FOR REAL ESTATE TRANSACTIONS (STANDARDS)

STANDARDS:
A. TITLE:
(jj) THLE EVIDENCE; RESTRICTIONS; EASEMENTS; LIMITATIONS: Within the time period provided in

Paragraph 9{c), the Title Commitment, with legible copies of instruments listed as exceptions attached thereta, shall
be issued and delivered to Buyer. The Title Commitment shall set forth those matters to be discharged by Seller at
or before Closing and shall provide that, upon recording of the deed to Buyer, an owner's policy of fitle Insurance
in the arnount of the Purchase Price, shall be issued fo Buyer insuring Buyer's marketable ttle to the Real Property,
subject only to the following matters: (a) comprehensive land use plans, zoning, and other land use restrictions,
prohibitions and requirements imposed by governmental authority: (b) restrictions and matters appearing on the
Plat or otherwise common ta the subdivision; (c) outstanding oll, gas and mineral rights of record without right of
entry; (d) unplatted public utility easements of record (located contiguous to real property lines and not more than
10 feet in width as fo rear or front lines and 7 1/2 feet in width as fo side lines); (e) taxes for year of Closing and
subsequent vears; and (f) assumed mortgages and purchase money mortgages, if any (if additional items, attach
addendum’ provided, that, none prevent use of Property for RESIDENTIAL PURPOSES. If there exists al Closing
any violation of iterns identified in (b) ~ () above, then the same shall be deemed a title defect. Marketable tite shall
be delermined according to applicable Title Standards adapted by authority of The Florida Bar and in accordance
with law,

(ii) TITLE EXAMINATION: Buyer shall have § days after receipt of Title Commitment to examine it and notify Sellar
in writing specifying defsct(s), if any, that render tite unmarketable. if Seller provides Title Cornmitment and ii is
delivered to Buyer less than 5 days prior to Closing Date, Buyer may extend Closing for up to 5 days after date of
receipt to examine same in accordance with this STANDARD A. Seller shail have 30 days ("Cure Period") afler
receipt of Buyers notice to take reasonable diligent efforts to remove defects. if Buyer falls fo so notify Seller, Buyer
shall be deemed to have accepted fille ag it then Is. If Seller cures defects within Cure Period, Seller will deliver
written nolice to Buyer (with proof of cure acceptable to Buyer and Buyer's atlarney) and the parties will close this
Contract on Closing Date for if Closing Date has passed, within 10 days after Buyer's receipt of Seller's notice). If
Sailer is unable ta cure defects within Cure Period, than Buyer may, within § days after expiration of Cure Period,

 

 

 

  

 

Ee fe

 

 

‘Seviatie 61 CONSE DIA BE BAT ISTE "EE Corn

Slecuaricely Seagrass

Siraplicity

cally Segried using aSigntnline™ [Geasion 1 ee thee 7h8Ahcd B06 3-no Wdetdlsenbe |
dotloap siz

383
hd
385
386
3a7
388
389
380
aot
aoe
$83
384
385
396
3e7
388
48
400
401
402

404
405
Ane

408
409
ANG
444
aie
4(3
aia
41S
416
any
41g
41g
426
427

422
&23

426
426
4a
426
423
AM
431
432
455
434
A435
a3
437
426

Buyer's initiate LO 4G Page 8 of 12 Saller’s tale
FloridaReakors/F ioridaBar- toridaBar-ASiS-6x Rev.6/49 © 2017 Florida Realtorss and The Florida Bar. All rights reserved.

Case 18-22945-AJC Doc 50-1 Filed 06/26/20 Page 8 of 17

ver ator. ua:

STANDARDS FOR REAL ESTATE TRANSACTIONS (“STANDARDS”) CONTINUED

deliver written notice to Seller: (a) extending Cure Period fora specified period not to exceed 120 days within which
Seller shall continue to use reasonable diligent effart to remove or cure the defects (“Extended Cure Period"); or
(b) electing to accept title with existing defects and close this Contract on Closing Dale (or if Closing Date has
nassed, within the earlier af 10 days after end of Extended Cure Pariod or Buyer's receipt of Seller's notice), or ©)
electing ta terminate this Contract and receive a refund of the Deposit, thereby releasing Buyer and Seller from all
further obligations under this Conivact. if after asonabie diligent effort, Saller is unable to timely cure defects, and
Buyer does not waive the defects, this Contract shail terminate, and Guyer shall receive a refund of the Deposil,
theraby releasing Buyer and Seller frorn all further obligations under this Contract.
8. SURVEY: If Survey discioses encroachments on the Real Property or that improvernents jocated therean
ancroach on setback lines, easernenis, or lands of others, or viclate any restrictions, covenants, or applicable
govemmental regulations described in STANDARD A ((a), (b) or(d) above, Buyer shall deliver written notice of
such matiers, iogether with a copy of Survey, to Seller within 5 days after Buyera receipt of Survey, but.no later
than Closing. If Buyer timely delivers such notice and Survey to Seller, such matters identified in the notice and
Survey shall constitute a title defect, subject to cure obligations of STANDARD A abova. if Seller has delivered a
prior survey, Seller shall, at Buyer’s request, execule an affidavil of "no change" ta the Real Property since ihe
preparation of such orior survey, to the extent the affirmations therein are true and corect,
C. INGRESS AND EGRESS: Seller represents that there is ingreas and egress to the Real Property and ttle to
the Real Property is insurable in accordance with STANDARD A without exception for lack of legal right of access.
D. LEASE INFORMATION: Seller shall, at least 10 days prior to Closing, furnish to Buyer eaiappel letiers from
tenant(sVoccupant(s) specifying nature and duration of occupancy, rental rates, advanced rent and security
deposits paid by tenant(s) or occupant(s)("Estoppel Letter(s)*). if Séller is unable to obtain such Estoppel Letter(s)
the same inforrnation shall be furnished by Seller to Buyer within that time period in ihe form of a Seller's affidavit
and Buyer may thereafter contact tenant(s) or accupant(s) to confirm such information, if Estoppel. Letter(s) or
Sellers affidavit, if any, differ materially from Seller's representations and fease(s) provided pursuant to Paragraph
6, or if tenant(sVoccupant(s) fall or refuse to confirm Seller's affidavit, Buyer may deliver writlen notice fo Seller
within 5 days after receipt of such information, bul no later than 5 days prior to Closing Date, terminating this
Contract and receive a refund of the Deposit, thereby releasing Buyer and Seller frorn all further obligations under
this Contract, Seller shall, at Closing, deliver and assign all leases io Buyer who shall assure Seller's obligations
thereunder. ;
E. LIENS: Seller shall furnish to Buyer at Closing an affidavit.atiesting (i) to the absence of any financing
statement, claims of fen or potential fienors known to Seller and (@) that there have been no improvements or
repairs to the Real Property for 90 days immediately preceding Closing Date. If the Real Property has been
improved or repaired within that time, Seller shall deliver releases or waivers of construction liens executed by all
general contractors, subcontractors, suppliers and materiaimen in addition to Seller's lien affidavit setting forth
names of all such general contractors, subcontractors, suppliers and rnateriaimen, further affirming thal all charges
for improvements or repairs which could serve ae a basis for a construction lien or a claim far damages nave been
paid or will be paid at Closing,
F, TIME: Calendar days shall be usec in computing time periods: Time is of the essence in this Contract. Other
than time for acceptance and Effective Date as set forth in Paragraph 3, any time periods orovided far or dates
spacified in this Cantract, whether preprinted, handwritten, lypewrilten or inserted herein, which shail end or occur
on a Saturday, Sunday, or a national lagal holiday (see 6 LS.C. 6103) shall extend to 5:00 o.m. (where the Property.
is located!) of the next business day.
G. FORCE MAJEURE: Buyer or Seller shall not be required to perform any obligation under this Contract or be
liable to aach other for damages so long as performance or non-performance of the obligation, or ihe availability of
services, ingurance or required approvals essential to Closing, is disrupted, delayed, caused or prevented by Force
Majeure. "Force Majeure” means: hurricanes, floods, extreme weather, earthquakes, fire, or other acts of Gad,
unusual transportation delays, or wars, insurrections, or acts of terrorism, which, by exercise of reasonable diligent
effort, the non-performing party is unable in whole or in gart to prevent or overcome. All time periods, including
Closing Date, wil be extended a reasonable time up to 7 days after the Force Majeure no longer prevents
performance under this Contract, provided, however, if such Force Majeure continues to prevent performance under
this Cartract more than 90 days beyond Closing Date, then either party may terminate this Contract by delivering
written notice to the other and the Deposit shall be refunded to Buyer, thereby releasing Buyer and Seller from all
further obligations under this Contract.
H. CONVEYANCE: Seller shall canvey marketable ifie lo the Real Property by statutory warranty, trusice’s,
personal representative's, or guardian's deed, as apprdpriate fo the sialus of Seller, subject only to matters
described in STANDARD A and those accepted by Buyer. Personal Property shall, at request of Buyer, be

 

 
 

 

 

 

 

Sarat: g $8433-200188.82 77372

 

 

 
Case 18-22945-AJC Doc 50-1 Filed 06/26/20 Page 9 of 17

cetloon ggnature verification: fl if via pong ud

438
44G
4a4
442
4a
a4
445
448

4&8
448
459
454
ABZ
483
AbG
45S
456

468
458
460
4G
A482
AGS

465
460
sa?
468
489
ara
473
472
473
ars
ays
476
ALF
4th
a7g
4B
484
482
48%

Buyer's initials LO YL Page 9 of 12 Seller's ini FR. a
PlosidaRealtors/FloridaBar-ASiS-Sx Rev.6/19 @ 2017 Florida Realtors» and The Florida Gar. Al rights reserved. seers
nine vest ee coment ge oper pin $e inn in oie woe

Satial: C1 RANE RA01H8-8277 979

STANDARDS FOR REAL ESTATE TRANSACTIONS (“STANDAROS”) CONTINUED

iransferred by absolute bill of sale with warranty of ttle, subject only to such matters as may be provided for in this

Contract, :

. CLOSING LOCATION; DOCUMENTS: AND PROCEDURE:

() LOCATION: Closing will be conducted by the attorney or other closing agent ("Closing Agent”) designated by

the party paying for the owner's policy of title insurance and will take place in the county where the Real Property

is located at the office of the Closing Agent, or at such other location agreed to by the parties. if there ig no title

insurance, Seller will designate Closing Agent. Closing may be canducted by mail, overnight courier, or electronic

means.

(i) CLOSING DOCUMENTS: Seller shall ai or prior to Closing, execute and deliver, as applicable, deed, bill of

sale, certificate(s) of title or other documents necessary to transfer title to the Property, construction lien affidavit(s),

owners possession and no lien affidavit(s), and agsignrnent(s) of leases. Seller shall provide Buyer with paid

receipts for all work done on the Property pursuant to this Contraci. Buyer shall furnish and pay for, as applicable,

the survey, fladd elevation certification, and decumsnis required by Buyer's jender.

(ii) FinCEN GTO NOTICE. lf Closing Agent is required to comply with the U.S. Treasury Department's

Financial Crimes Enforcement Network (“FinCEN") Geographic Targeting Orders (“GTOs"), then Buyer
shall provide Closing Agent with the information related to Buyer and the transaction contemplated by this

Cantract that is required to complete IRS Form 8300, and Buyer consents te Closing Agent's collection and

report of said information ta IRS.

Gv) PROCEDURE: The deed shall be recorded upon COLLECTION of all closing funds. if the Title Commitment
sravides Insurance against adverse matters pursuant to Section 627.7841, F.S., as amended, the escrow closing
proceduné required hy STANDARD J shall be waived, and Closing Agent shall, subject to COLLECTION of all
closing funds, disburse at Closing the brokerage fees to Broker anc the net sale proceeds to Seller.

d. ESCROW CLOSING PROCEDURE: if Tite Commitment issued pursuant te Paragraph O(c) does not provide
for insurance against adverse rratters as permitted under Section 627.7641, F.S., as amended, the following
escrow and closing procedures shall apply: (7) all Closing proceeds shall be held in escrow by the Closing Agent
for @ period af not more than 10 days alter Closing: (2) if Seller's title Is rendered unmarketable, through no fault of
Buyer, Buyer shall, within the 10 day period, notify Seller in writing of the defect and Seiler shall have 40 days fram
date of raceipt of such notification to cure the defect, (3) if Seller falls to timety cure the defect, the Deposit and all
Closing funds paid by Buyer shall, within 5 days after written demand by Buyer, be refunded to Buyer and,
simultaneously with such repayment, Buyer shall return the Personal Property, vacate the Real Property and re-
convey the Property to Seller by special warranty deed and bill of sale; and (4) if Buyer falls to make tmely demand
for refund of the Depasif, Buyer shall take title as is, walving all rights against Selier as io any infervening defect
except as may be available to Buyer by virtue of warranties contained in the deed or Gill of sale.

K. PRORATIONS; CREDITS: The following recurring items will be made current (if applicable) and prorated as of
ihe day prior fo Closing Date, or date of occupancy if oceupancy occurs before Closing Date: real estate taxes
(ncluding special benefit tax assessments imposed by a CODD), interest, bonds, association fees, insurance, rents
and other expenses of Property. Buyer shall have aption of taking over existing policies of insurance, ¥ assumable,
in which event premiums shail be prorated. Cash at Clasing shall be increased ar decreased as may be required
by prorations to be mace through day priar to Closing, Advance rent and security deposits, if any, will be credited
io Buyer. Escrow deposits held by Seller's mortgagee will be paid fo Seller. Taxes shall be prorated based on
current years tax. If Closing occurs on a date when current year’s millage is not fixed but current year's assesament
is available, taxes will be prorated based upon such assessment and prior year's millage. if currant year's
assessment is nat available, then taxes will be prorated on prior year's tax, If thera are completed improvements
on the Real Property by January 1st of year of Closing, which improvements were not in existence on January 1*
of prior year, then taxes shail be prorated based upon prior years millage and at an equitable agsesement to be
agreed upon between ihe parties, falling which, request shall be made to the County Property Appraiser for an
informal assessment taking into account available exemptions. In all cases, due allowance shall be made for the
maximum allowable discounts and applicable homestead and other exemptions. A tax ororalion based on an
estimate shell, at either party's request, be readjusted upon receipt of current year’s tax bil. This STANDARD K
shall survive Closing,

L. ACCESS TO PROPERTY TO CONDUCT APPRAISALS, INSPECTIONS, AND WALK-THROUGH: Seller
shall, upon reasonable notice, provide utilities service and access to Property for appraisals and inspections,
including @ waik-through (or follow-up walk-through if necessary) orior to Closing.

Mi. RISK OF LOSS: if, after Effective Date, but before Closing, Property is damaged by fire or other casualty
("Casualty Loss") and cost of restoration (which shall include cost of pruning ar removing damaged treas) does nat
exceed 1.5% of Purchase Price, cost of restoration shall be an obligation of Seller and Closing shall proceed
Sursuant to terms of this Contract. if restoration is not completed as of Closing, a sum equal to 125% of estimated

 

 

 

 

 

 

 

Blectronmally Gyned using eSignOnlina™ | Seanor HD ax ibed3t.d7ba.4tc8 Acia.betdeadGeaba }
 

Romcleaen

ag7

502

339

545

GA?
548,
840
550
831
a2

Buyer's initials LO Yite Page 10 of 42 Sellars [nltiais |
FiotidsRealtors/Floridabiar-ASIS-x Rev,6/419 © 2017 Florida Realtors? and The Florida Bar. All fights reserved.

Case 18-22945-AJC Doc 50-1 Filed 06/26/20 Page 10 of 17

a signature yerHication: iui nd Cnt

STANDARDS FOR REAL ESTATE TRANSACTIONS (“STANDARDS”) CONTINUED

cost to complete restoration (nol to exceed 1.5% of Purchase Price) will be escrowed at Closing. If actual cost of

restoration exceeds escrowed amount, Seller shall pay such actual costs (but, not in excess of 1.5% of Purchase

Price}. Any unused portion of escrowed amount shall be returned fo Seller. If cost of rastoration exceeds 1.4% of

Purchase Price, Buyer shall élect to elther take Property “as {s” together with the 1.5%, or receive a refund of the

Deposit thereby relaasing Buyer anc Seller from all further obligations under this Contract. Seller's sole obligation

with respect fo tree damage by casualty or other natural occurrence shall be cost of pruning or ramoval.

MN. 1081 EXCHANGE: ff either Seller or Buyer wish to enter into a Hke-kind exchange (either simultaneously with

Closing or deferred) under Section 1031 of the Internal Revenue Code ("Exchange’), the other party shall cooperate

in all reasonable respects to effectuate the Exchange, Including execution of documents; provided, however,

cooperating party shall incur no liability of expense related to the Exchange, and Closing shall not be contingent

upon, for extended or delayed by, such Exchange.

O. CONTRACT NOT RECORDASLE; PERGONS BOUND; NOTIGE; DELIVERY; COPIES; CONTRACT

EXECUTION: Neither this Contract nor any notice of It shall be retarded in any public records. This Contract shall

be binding on, and inure to the benefit of, the parlies and heir respective heirs or successors in interest. Whenever

the context permils, singuiar shall include plural and one gender shall include all. Notice and dalivery given by or to

ihe atlommey or broker (including such broker's real estate licensee) reprasenting any party shall be as effective as

if given by or to thal party. All notices must be in writing and may be made by mall, personal delivery or électronic

(including “pdf") media. A facsimile or electranic (including “pd™) copy of this Contract and any signatures hereon

shall be considered for all purpases as an original. This Contract may be executed by use af electronic signatures,

as determined by Florida's Electronic Signature Act and other apolicable laws.

P, INTEGRATION; MODIFICATION: This Contract contains the full and complete understanding and agreement
of Buyer and Seller with respect io the transaction contemplated by this Contract and no prior agreements or
representations shall be binding upon Buyer or Seller unless included in this Contract. No madification io or change
in this Contract shall be valid or binding upon Guyer or Seller unless i in writing and executed by the parties intended
to be baund by it.

Q. WAIVER: Failure of Buyer or Seller to insist on compllance with, or strict performance af, any provision af this
Contract, or to take advantage of any right under this Contract, shall not constitute.a waiver of other pravisions or
rights.

R. RIDERS: ADDENDA; TYPEWRITTEN OR HANDWRITTEN PROVISIONS: Riders, addenda, and iypewritlen
or handwritten provisions shail vontrel ail printed provisions of this Contract in conflict with them.

S&S. COLLECTION or COLLECTED: “GOLLECTION® or "COLLECTED" means any checks termlered ar
received, including Deposits, have becerne actually and finally collected and deposited in the account of
Escrow Agent or Closing Agent. Closing and disbursement of funds and delivery of closing documents
may be delayed by Closing Agent urttil such amounts have been COLLECTED in Closing Agent's accounts.
Ty. RESERVED.

U. APPLICABLE LAW AND VENUE: This Contract shall be construed in acoordance with the laws of the Slate
of Florida and venue for resolution of all disputes, whether by mediation, arbitration or IHigation, shall fle in the
county where the Real Property is located.

¥. FIRPTA TAX WITHHOLDING: If a seller of U.S, real property is a “forsign person” as defined by FIRPTA,
Section 1445 of the internal Revenue Cade (Code") requires the buyer of the real property to withhold up to 15%
of tha smount realized by the seller on the transfer and remit the withheld ammount to the Internal Revenue Service
(IRS) unless an exemption to the required withholding applies or the seller has obtained a Withholding Certificate
frorn the IRS authorizing a reduced amount of withholding.

i) No withholding is required under Section 14445 of the Code If the Seller is not a “foreign person”. Seller can
provide proof af non-foreign status to Buyer by delivery of wiilten certification signed under penalties of perjury,
stating that Seller is nat a foreign person anc containing Seller's name, U.S. taxpayer identification number and
home address (or office address, in the case of an entity), as provided for in 26 CFR 1.1445-2(b). Otherwise, Buyer
shall withhold the applicable percentage of the amount realized by Seller on the transfer and timely remit said funds
to the IRS.

fi) if Seller is a foreign person and has received a Withholding Certificate from the IRS which provides for reduced
or eliminated withholding in this transaction and provides same to Buyer by Closing, then Buyer shall withhold the
reduced sum required, if any, and timely remit said funds fo the IRS.

ij) Wf prior to Clasing Seller has submitted s completed application to the IRS for a Withholding Certificate and has
provided to Buyer the notice required by 26 CFR 1.1445-1(c) (2)0)(B) but no Withhalding Certificate has been
racelved as of Closing, Buyer shall, at Closing, withhold the applicable percentage of the amount realized by Seller
on the transfer and, at Buyer's option, either (a) timely remil the withheld funds to the IRS or (b} olace the funds in
escrow, al Seller's expense, with an escrow agent selecied by Buyer and pursuant to terms negotiated by the

IPA

 

 

 

 

 

 

‘Borg! we 40432.200 16a 2277874

cay Sughath unin

Be Farr
boa Sisriplicity

 

y aBignOnine 4 | hesglon i set hRiSG-a7hG-dickh-Aobs-na tdetdgeats |
671°
OFZ
ofS
aT4
STs
578
877
7k
573
SBO
684
582
58S
584
585
SSE
5S?

568

389°
580
881"

   
  

Buyer's inilals LO YEG Page 11 of 12 Salers initale |
PloridaRealtora/ForidaBar-AS| i

| A. Candominium Rider

\Ju. intsrast-Bearing Acct. [_|S. Lease Purchase/ Lease Option

Case 18-22945-AJC Doc 50-1 Filed 06/26/20 Page 11 of 17

OOS signaure vetPication: Wns men Qogulhe atk

STANDARDS FOR REAL ESTATE TRANSACTIONS ("STANDARDS") CONTINUED

parties, to be subsequenily disbursed in accordance with the Withholding Certificate issued by the IRS or remitted
directly to the IRS f the Seller's application is rejected or upon terms set forth in the escrow agreement

(iv) In the event the net proceeds due Seller are not sufficient to meet the withholding requirement(s) in this
transaction, Seller shall deliver to Buyer, at Closing, the additional COLLECTED funds necessary fo satisfy the
applicable requirement and thereafter Buyer shall timely remit said funds to the IRS or escrow the funds for
disbursement in accordance with the final determination of the IRS, as applicable.

(v) Upon remitting funds to the IRS pursuant to this STANDARD, Buyer shall provide Seller copies of IRS Forms
8288 and 6288-A, as filed.

W. RESERVED

X. BUYER WAIVER OF CLAIMS: To the extent permitted by law, Buyer waives any claims against Selier
and against any real estate licensee involved in the negotiation of this Cantract for any damage or defects
pertaining to the physical] condition of ihe Property that may exist at Closing of this Corract and be
subsequently discavared by the Buyer or anyone claiming by, through, under or against the Buyer. This
provision does not relieve Seller's obligation ta comply with Paragraph 10(). This Standard X shall survive
Closing.

ADDENDA AND ADDITIONAL TERMS

. ADDENDA: The following additional terms are included in the atlached addenda or riders and incorporaled inta this

Contract (Check if applicable):
K. RESERVED CT. Pre-Clasing Occupancy
L. RESERVED Posi-Closing Occupancy
Seller Financing M. Defective Drywell Sale of Buyer's Properly
‘Mortgage Assumption “LN. Coastal Construction Control Back-up Contract
A Financing Line Kick-out Clause
praisal Contingency ap. insulation Disclosure Setier’s Attorney Approval
Buyer's Attorney Approval
i Licensee Property interest
[| BB. Binding Arbitration
, | CC. Miami-Dade Gounty
Special Taxing District
Disclosure
[7] Other:

Homeowners’ Assn.

  

Orta

o. hare

spdhacerei™

  

 
  
 

ae
fA)
o
oe
w
a
©

   

agenxace

x =a. ‘Housing for Older Persons
| R. Rezoning

    

“RESERVED

 

20. ADDITIONAL TERMS: BUYER WILL PAY $299 TRANSACTION FEE TO FLORIDA REALTY OF MIAMI AT

CLOSING NOTWITHSTANDING ANYTHING TO THE CONTRARY WITH THE CONTRACT, THE SELLER
SHALL BE RESPONSIBLE FOR CLOSING ALL OPEN AND/OR EXPIRED PERMITS, AS WELL AS ANY CODE
ENFORCEMENT LIENS AND/OR VIOLATIONS.

SELLERS HAVE AGREED TO CONTRIBUTE IN THE AMOUNT OF 95000 TOWARDS BUYER'S CLOSING
COST sparen

Mec cheseny
ee ee

 

 

 

 

 

 

 

 

 

 

 

COUNTER-OFFER/REJECTION

| Seller counters Buyer's offer (io accept the counteroffer, Buyer must sign or Initial the counter-offered terms and
deliver a capy of the acceptance to Seller).
[] Seller rejects Buyer's offer.

 

 

 

 

     

 

x "Rev. G18 © 2017 Fi onda Realtors® and The Flor da Bar. Al

    

Simplicity

Blentronlowly Gagne using efignGniine™ [Session 1) aeinhdsedTheihc6-Bch3-n0  deiebee be |
Case 18-22945-AJC Doc 50-1 Filed 06/26/20 Page 12 of 17

dotoon signature verification: Wy uirtig skied Yast

eZ
383

oe4

885
586
$87
898

398
600

aor

BU

Boe

oe"

605

606"
aoT*
Gog

606
ie
614
612
a3
oi

b15*
616

gir
618

Sedat C1B43E-UN01S8-E277909

 

THIS 1S INTENDED TO BE A LEGALLY BINDING CONTRACT. IF NOT FULLY UNDERSTOOD, SEEK THE
ADVICE OF AN ATTORNEY PRIOR TG SIGNING,

THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR.

Approval of ihis form by the Florida Realtors and The Florida Bardoes nat consfitule an opinion that any of the
ferms and conditians mn this Cortract should be accepted by ihe parties in a particular transaction. Terms and
conditions shauld be negotialed based upon the respective interests, objectives and bargaining postions of all
interested persons.

AN ASTERISK (*°) FOLLOWING ALINE NUMBER IN THE MARGIN INDICATES THE LINE CONTAINS A BLANK
TO BE COMPLETED.

 

 

 

 

 

 

 

 

 

 

Buyer: Ls is Ola Date; 4/30/2020

Buyer: Gysmen Lemes Laneales . Date: 4/30/2020
Do sap ac sepepvenied UW . .

Seller: [eee Meencer sigsresassiaenr Date YI LE

Seller: bede0 Jt» LE2 A Date: 5} | laa a

Buyer's address for purposes of notice " Seller's address for purposes of natice

 

 

 

BROKER: Listing and Cooperating Brokers, if any, named below (collectively, "Broker*), ara the only Brokers
antitied to compensation in connection with this Contract. instruction te Closing Agent: Seller and Buyer direct
Closing Agent to disburse af Closing the full amourt of the brokerage fees as specified in separate brokerage
agreements with the oartles and coaperative agreaments between the Brokers, except io the extent Broker has
retained such fees from the escrowed funds. This Cartract shall not modify any MLS or other offer of cormpensation
mace by Seller or Listing Broker to Cooperating Brokers.

 

 

 

 

Buyer's initials LO 4 LG Page 12 of 12 Sellers intial
FiordaRealiors/FloridabarASIS-5« Rav.6/15 @ 2017 Fierlda Realtors® and The Florida Bar. All igits reserved. BeBe ul
: nen wes oe C eneeminannn nn HE NE emis ne momrncmarct
e ? % 4 ie .

Pabie J Crespo Sevilla Patrica Da Silva
Cooperaling Sales Associate, if any Listing Sales Associate
Florida Realty of Miami Corp . Green Reaily Properties inc.
Cooperating Broker, if any Listing Broker

 

 
 

 

ff

 

 

 

Form |
Simplicity

ihre ™ (Seeman 0 ee thhaQe.dT nb.AdcbBoh 4. bel degiteabs }
Case 18-22945-AJC Doc 50-1 Filed 06/26/20 Page 13 of 17

signature verification: Bie asf 3. Wa itetur +

 

Comprehensive Rider to the

Residential Contract For Sale And Purchase

THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR MIAMI

 

if mitlaled by all parties, the clauses below wil be jhcomoraied info the Florkia Realtors” Florida Bar Residential Contract
For Sale And Purchase between REL nancs _& PEDRO ALVAREZ JTRS (SELLER)
and RK M MES GONZALEZ (BUYER)

concerning the Property described ag TTI oe Ave, en FU S3010-4838

 

 

 

 

 

  

Buyer's laltials LO YLG Seller's initials

 

 

conferences
setoapeetiied

E. FEDERAL HOUSING ADMINISTRATION (FHA)/U.S. DEPARTMENT OF VETERANS AFPAIRS (VA)

4. DEFINITIONS:

(a) "Contract is the Florida Realtors” Florida Bar Residential Contract Far Sale And Purchase (2014 ed_), to which

this Rider is attached and intended to arnend.

{b) “Property” is the Property which is the subject matier of this Contract.

(c} “HUD" is the Department of Housing and Urban Development.

(d} "Purchaser" is the Buyer named in this Contract.
2. INSPECTIONS AND APPRAISAL:

In addition to the requirements of Paragraph 12 of this Contract, Seller shall comply with applicable FHA or VA

~reculations regarding termite inspection, roof inspection, and apnraisal repairs (call ectively “Appraisal Repairs"). The

cost Yo Seller for Appraisal Repairs shall not exceed $200.00 which cost is in addition to the casts

/{ — vequiredite be paid under Paragraphs 9 (a) and 12 (b), (c) and).

if 3. [X] (CHECK IF APPLICABLE): FHA FINANCING: {{ is expressly agreed that notwithstanding any other provisions of

iy this tract, the Purchaser shall not be obligated to complete the purchase of the Proparty described herein or to

any penalty by forfeiture of earnest money deposits or otherwise unless the Purchaser has been given in
accordance with HUD/FHA or VA requirements a written staternent by the Federal Housing Commissioner, Velerans

Aarhinisivation, or a Direct Endorsement lender setting forth the appraised value of the Property of not less than
g259,800.00 The Purchaser shall have the privilege and option of proceeding with consummation of
this Contract without regard to the amount of the appraised valuation. The appraised valuation is arnived al to
determine the maximum mortgage the Deparimant of Housing and Urban Development will insure. HUD does not
watrant the value or the condition of the Property. The Purchaser should satisfy himseli/herself that the price and
condition of the Progerty are acceptable,

fa) Fees, Prepayments: Purchaser shall pay all loan exgenses, except tax service fee which fee, i charged by
Buyer's lender, shall be paid by Seller up to a maximum of $9.00

(b>) Appraisal Repairs: if the cost of Appraisal Repairs exceeds the Emit in imposed by Paragraph 2 above, Seller
must, within 3 days afler receiving notice of the excess cost, give Purchaser written notice of Sellers intention to
pay some, all, or none of the excess amount. If Seller glects to pay lesa than ihe full amount af the excess cost,
Purchaser may elect to pay the balance or cancel this Contract. Purchaser's election must be in writing and
provided to Saller within 3 days afler receiving writhen notice of Seller's election.

(c) Certification: We, the undersigned Seller, Purchaser and Broker involved In inls transaction each certily
individually and jointly that the terms of this Contract are true and correct to the best of our knowledge and belief
and that ary other agreements entered inte by any of these parties in connection with this transaction are part of,
or attached to, this Contract.

4, () (CHECK IF APPLICABLE): VA FINANGING: It is expressly agreed that, notwithstanding any other provision of
this Contract, the Purchaser shall not incur any penalty by forfeiture of earnest money or otherwise be obligated to
complete the purchase of the Property described herein, if this Goniract purchase price or cost exceeds the
reasonable value of the Property as established by the U.S. Department of Veterans Affairs. The Purchaser shall,
however, have the privilege and option of proceeding with the consummation of this Contract withaut regard to the
arnount of reasonabie value established by the U.S. Department of Veterans Affairs.

  
  

      

Page iof2 E. FEDERAL HOUSING ADMINISTRATION (SEE CONTINUATION)

CRox Rey 68 @ 2015 Plaids Reaitecs® and The Fie PAL EBENOE, se sneer a lop we vans a .

Bagi: 997003800 1 Re TEESE ‘ iB Form
Simplicity

+
Clectronically Signed using eSignOnline™ [Geswon ID go ib@s aul Tod 4bcG-AeSt-boideddGeabs |
Case 18-22945-AJC Doc 50-1 Filed 06/26/20 Page 14 of 17

dotloup signature verHication: uty uos4

 

E, FEDERAL HOUSING ADMINISTRATION (FHAVU.S. DEPARTMENT OF VETERANS AFFAIRS (VA) (CONTINUED)

(a) Fees, Prepayrnents: Seller shall pay for the WOO Inspection and tax service, underwriting, and document
preparation fees required by the lender, and for recording fees for assigning Purchaser's morigage. Purchaser
shall pay all prepayments and escrows for taxes, hazard Insurance, flood insurance, when applicable.

(b) Aporaisal Repairs: If the cast of Appraisal Repairs exceeds the limit imposed by Paragraph 2 above, Seller
must, within 3 days after receiving notice of the excess cost, give Purchaser written notice of Seller's intention to
pay some, all, or none of the excess amount. if Seller electa to pay less than the full amount of the excess cost,
Purchaser may elect to pay the balance or cancel this Contract. Purchaser's election must.be in writing and
provided to Seller within 3 days after receiving wrilten notice of Seller's election.

§. ELECTION TO PROCEED WITH CONTRAGT: In the event Purchaser elects under Paragrapn 3 or 4 above te
proceed with this Contract without regard ta fhe amount of reasanable value established by the Federal Housing
Commissioner, U.S. Department of Veterans Affaire, or Direct Endorsement lender, such election must be made
within 3 days afler Purchaser receives the appraisal. (if Purchaser and Seller agree to adjust the sales price in
response to an appraised value which is fess than the sales price, a new rider is not required. However, the loan
application package must include the original sales contract with the same pricé as shown on the above clause, along
with the revised or amended sales contract.)

 

 

 

 

 

 

 

 

 

 

 

 

Lsis Olvva 4/30/2020

BUYER Date SELLER ms Date

Yusmen Lemes Gontales 4/30/2020 bE cdhte wtf wre 7. 5 | | 2.0
BUYER Date SELLER Date 7 jf
Pablo Crespo 4/30/2020 Pitty eae Stl ROL AA aN

 

 

 

 

BROKER Date BROKER ; Date

Page Zof2Z E.FEGERAL HOUSING ADMINISTRATION

ORas Bev, B49 2015 Molde Realtor® and The Monde Gor, All volts rsemed. . Saat cat
Sere: BS7868- 400158 BS HSS G

 

Glecttonioally Signed using eGigeOnline ™ [ Bension 1) a0 1nGd1B-d7 b8-et-EnhG-be debdteahh |
Case 18-22945-AJC Doc 50-1 Filed 06/26/20 Page 15 of 17

 

dotioog signature verification: In usta cd. c aver

Comprehensive Rider to the

Residential Contract For Sale And Purchase

THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR MIAME

 

if initialed by all parties, ine causes below will be Incorporaidd Inia the Florida Realtors® /Morida Bar Residential Contract
For Sale And Purchase between __ REINA _& PEDRO ALVAREZ JTRS (SELLER)
and __1SIS OLIVA'E YUSMEN TEMES GONZALEZ” (BUYER)
concerning the Property described as 711 E 7th Ave, Higleah, Fl. 33010-4595

         

 

 

PA

  

 

 

  

 

 

Buyer's Initials £6 Saller’s initials

are

re in
eciogy vetihes

 

   

LO =Y¥4lé | | #@ | F. APPRAISAL CONTINGENCY

ase

This Contrast is contingsel:

 

appraiser, on or before _ 5/18/2020 (iter blank, then at least ten (10) days prior to Closing), stating
that the appraised value yis ar wast $259,800.00 if left blank, the Purchase Price}. If the appraisal

 

states that the appraised value af the Property is less than the above value, Buyer shall deliver a copy of such appraisal to
Seller within 3 days siter the above date and deliver written notice to Seller, sither: a) terminating this Coniract In which
event the Deposit paid shall be refunded to Buyer, thereby releasing Buyer and Seller from all further obligations under
this Contract, or b) waiving and removing this contingency and continuing with this Contract without regard to the
appraised value of the Property, except as provided in Paragraph 8(b) if it Is checked.

if Buyer fails to timely abiain an appraisal, or having timely obtained such appraisal fails to timely deliver notice of Buyer's
exercise of the right to terminate granted above, this contingency shall be waived and removed, and Buyer shall continue
with this Contract, without waiving any of Buyer's rights in Paragraph 8(b) if it is checked.

Pagedofi Ff, APPRAISAL CONTINGENCY
CRGx Rev. 6/13 @ 2015 Florida Regitore® and The Flonda Bar, All sights reserved.
Sarieth: 095001-7001 68 184348

snap —
Simplicity

Emotrocionlly Signed wing morine™ | Beeston 1) ee thhd39.d7 bh Abc BeS hbo detdoeat’ |

 
Case 18-22945-AJC Doc 50-1 Filed 06/26/20 Page 16 of 17

vification: del. ais udder cGy gyhb

 

 
  
 

Comprehensive Rider to the

 

 

Residential Contract For Sale And Purchase Roa ;

THIS FORM HAS BEEN APPROVED BY THE FLORIDA REALTORS AND THE FLORIDA BAR oO oMiaMy

if initialed by all parties, the clauses below will be incomorated into the Florida Realtors® /Florida Bar Residential Contract
For Sale And Purchase between__ __REINA BANOS 3 & PEDRO ALVAREZ JTRS (SELLER)
and & ¥U IES GONZALES (BUYER)

 

cancerning the Property described as 717. E 7th Ave, Fal sah FL 32010-4636

 

 

 

 

 

B Er Leen

Buyer's initials £0 4L& Seller's initiais- <#

 

 

 

 

 

  

dso —

P. LEAD-BASED PAINT DISCLOSURE
(Pre-1978 Housing)

 

“Every purchaser of any interest in resi idential real “property on which a resident ‘al 1 dwelling was built prior to 1976 is notified that
such property may present exposure to lead fram lead-based paint that may place young children at risk of developing lead
poisoning, Lead paisoning i young children may produce permanent neurological damage, including teaming disabilities,
reduced intelligence quotient, behavioral problems, and impaired memory, Lead polsoning also poses a particular risk to
pregnant women. The seller of any Interest in residential real property is required to pravide the buyer with any information on
lead-based paint hazards from risk assessments or inspection in the seller's possessian and notify the buyer of any known lead-
based paint hazards. A risk assessment or inspection for possible lead-based paint hazards Is recommended prior fo purchase.”

Selier's Disclosure UNITIAL)

 

HEC |—— ___._ (@) Presence of lead-based paint or lead-based paint hazaris (CHECK ONE BELOW):
io ~———-| [""] Known lead-based paint or lead-based paint hazards are present in the housing.
comer | FAC i Seller has no knowledge of lead-based paint or lead-based paint hazards in the housing.

    

didn cae Bed

meant ey) Records and reports available to the Seller (CHECK ONE BELOW):
iatoop erie [| Seller has provided the Buyer with all available records and reparts pertaining to lead-based paint or
lead-based paint hazards in the housing. List documents:

 

 

 

L_| Seller has no reports or racesds pertaining to lead-based paint or lead-based paint hazards in the

housing.
ive rgAgknowl edgement (INITIAL)
.. 16) Buyer has received copies of all information listed above.

(d) Buyer has received the pamphlet Prefect Your Fanally fam Lead In Your Home.

Zo © (6) Buyer has (CHECK ONE BELOW: | | | R@} ZO YyLé
1 Rec ived a 7 Day opportunity (ool me: mntiweed upon period) to conduct a risk assessment
or inspection for The presence of tesd-BESEH Saint? ar A based paint hazards: or
(] Waived the opporiunity te conduct a risk assessment or inspection for the presence cf lead-based
paint or lead-based paint hazards.
wes Acknowledgement (INITIAL)
() Licensee hes informed the Seller of the Seller's obligations under 42 U.S.C.4852(d) and is aware of
ae oe Licensee's responsibility to ensure compliance.

Caniicaiion of Accuracy
The following parties have reviewed the information above and certify, to the best of their knowledge, that the information

    
  
   

   

 

  
   

 

 

 

 

 

 

 

 

 

 

 

 

2 eascanc [ Lsrs Oliva 4/30/2020
ite mA Date
ZE 2 TE 2 a} Fp De Bo smen Lemes Gangales 4/30/2020
A aA BUYER
Chae 3 | ui; 20 Pablo Crespo ABSo2020
Selling Licensee Dale

eee: Set i sor
. ae J. ihe provisions of the Residential Lead-Based Paint Hazard Reduction Act of
1992 may be subject to civil and criminal penalties and potential triple damages in a private civil lawsuit,

 

 

Page Toft F. LEAD-BASED PAINT DISCLOSURE
GRSx Rev. 619, © 2015 Florida Reakoree and The Florida Bap, AN rifts eC

Seriabh: 018227-990158-8 184039 & Form
Simplicity

Electrarinaly Signed waing eBignOniine™ | Beasion 2) ee bA4aGd? nS AGcG Boh due 1 datddenht |
Case 18-22945-AJC Doc 50-1 Filed 06/26/20 Page 17 of 17

    

ure verification:

 

 

 

 

Addendum Noi to the Cortract dated 05/04/2020 between
Reina Ramoa & Pedro Alvarez (Seller)
and isis Oliva & Yusmen Lemes Gonzalez (Buyer)

 

concerning the property described as:
TILE 7th Ave Hialeah, Fl

(the “Contract’), Buyer and Seller make the following terms and conditions part of the Contract:
“he sellers have agreed to provide the buyers with the $5,000 towards sellers closing costs & pre-paid items. All other terms and

conditions will remain the same. et”

 

 

 

 

 

BUYERS AND SELLERS AGREE THAT ALL OTHER PROVISIONS, DISCLOSURE AND ADDENDA TO THE
CONTRACT MENTIONED ABOVE ARE TO REMAIN THE SAME

 

 

“ 5/8/2020 8:36 PM EDT Z
Date: Buyer: Zsis Oliva

. 5/8/2020 8:35 PM EDT Lemes Georeal
one, SARBESPHSST _uyor:| Susmen Comes Congas

 

 

aoa verified
é OBA 28 755) 68 BOT
Seller: JONO-CBRYL-CIGU-EVO4a

 

Setigns verified
ah D254 aA EDT
ZOPN-LDPAL-ENREUDEH

 

Seller;

 

 

 

This form is available for use by the enlire real éetatd industry and ie not intended to identify the user as a Reaviog. Rawson is a registered collective sigrabership
mark that may be user] only by real estate licensees who are members of dhe National Association of Reavtors and whe subscribe tn its Cocle of Ethics,

‘The Copyright laws of ne United States (17 U.S. Code} forbid the unauthorized reproduction of blank forms by any means including facsimile or computerized forns.

ACSP. 2a Ray. 8/94 ©7994 Florida Association of Rearrors® All Rights Reserved

  

tlactronionlly & [Geunion 1) GadGeGhe.D4d6.4eds Aeh4-deanZ3 tad ide |

 

 
